Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendments 
Applicant has filed an amendment on 6/21/2021 amending claim 1. Claim 15 has been canceled and new claims 21-25 have been added. 
In virtue of this communication, claims 1-4, 6, 8-11, and 21-25 are currently pending in the instant application. 

Response to Remarks 
In response to the 4/5/2021 non-Final Office Action, Applicant amends independent claim 1, submits the Office Action based on prior arts Kusens and Burnham fails to render independent claim 1 (amended) and independent claim 8 (un-amended) obvious. The amendments and arguments have been fully considered. In response, the Office has searched, found, and applied new prior art Konig, along with previously applied prior arts, and 35 U.S.C. 112(b), to render the claims obvious and/or unpatentable. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 21 (and similarly claim 23) discloses the following limitation. " wherein the adaptable device comprises a kiosk”. 
However, based on Merriam-Webster Dictionary, definition of kiosk can be
1: a small structure with one or more open sides that is used to vend merchandise (such as newspapers) or services (such as film developing)
2: a small stand-alone device providing information and services on a computer screen
a museum with interactive kiosks
3: an open summerhouse or pavilion
From the dictionary, kiosk is a structure or space, large enough for people to enter. It is unclear how the adaptable devices of claims 21-24 comprise a kiosk. Notice the limitation is not supported by Application Specification neither, see paragraph [0002]. 
	Similarly, claim 25 language discloses “ ... the user action corresponding to an interaction between the user and a kiosk; ... , an adaptation comprising automatically adjusting the kiosk”. The subject matter is indefinite and not supported by Application Specification. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 8-10 are rejected under 103 as being unpatentable over Kusens; Neil (US 20180357875 A1,Continuation of Application 14/575850, filed on Dec 18, 2014, now Pat. No 10,096223) in view of Konig; Lars (US 20050171664 A1)
As to claim 1, Kusens discloses an assistance management system operation method ([0009] FIGs. 1-2) comprising: determining an assistance-initiating characteristic corresponding to a user, wherein determining the assistance-initiating characteristic is based, at least in part, on a user action by the user ([0010] At step F1d, if the computerized monitoring system detects a fall based on configurable and specific segments of an individual's body entering a defined fall zone), the user action corresponding to an interaction between the user and an adaptable device; and generating, in response to determining the assistance-initiating characteristic, an adaptation corresponding to the assistance-initiating characteristic ([0013] At step F1e, the computerized monitoring system will monitor the length of time that the configurable and specific segments of the individual's body remain in the fall zone. If those body segments remain in the fall zone for greater than a specified time period (ex. 3 seconds), then a notification is electronically sent by the computerized communication system to the caregivers as shown in step F1f). 
Kusens fails to directly disclose an adaptation comprising automatically switching the adaptable device from a touch-controlled mode of operation to a voice-controlled mode of operation. 
 However, in a related field of endeavor, Konig discloses a control system processes commands received from a user. The control system may control one or more devices with an adaptation comprising automatically switching the adaptable device from a touch-controlled mode of operation to a voice-controlled mode of operation ([0013-0017] FIG. 1 is a control system configured to receive audio input.
FIG. 2 is a control system configured to receive haptic input.
FIG. 3 is a flow diagram of an exemplary method of inputting data.
FIG. 4 is a flow diagram of an exemplary input channel selection.
FIG. 5 is a second flow diagram of an alternate channel selection
[0045] The method receives inputs in the form of data, information and commands via a haptic input channel 5 or audio input channel 7. Both of the input channels 5 and 7 are connected to a switch 13 that allows for the switching from one input mode to another at any time. The switching may be initiated by the user or by the control system 1. ... The control system 1 automatically switches to the other input channel without the need to restate a command). 
It would have been obvious to one of ordinary skill in the art to apply Konig's automatic input device switching adaptation method into Kusens’ assistance management system, “to provide input in an easy, flexible and user-friendly way, whereby unintentional handling errors are reduced”, as revealed by Konig in [0062]. 

As to claim 2, Kusens, Konig disclose the method of claim 1, wherein the method further comprises: obtaining one or more images of the user performing the user action; and wherein determining the assistance-initiating characteristic is based, at least in part, on the one or more images (Kusens [0010] ... The computerized monitoring system receives the raw data from the camera sensor and makes the determination of a fall based on such data). 

As to claim 3, Kusens, Konig disclose the method of claim 2, wherein the method further comprises: analyzing the one or more images to identify data features included in the one or more images; and determining the assistance-initiating characteristic among the data features (Kusens [0013] At step F1 e, the computerized monitoring system will monitor the length of time that the configurable and specific segments of the individual's body remain in the fall zone. If those body segments remain in the fall zone for greater than a specified time period (ex. 3 seconds), then a notification is electronically sent by the computerized communication system to the caregivers as shown in step F1 f). 

As to claim 4, Kusens, Konig disclose the method of claim 1, wherein the method further comprises: obtaining a parameter of the assistance-initiating characteristic; determining that the parameter exceeds a predetermined threshold; and generating the adaptation in response to determining that the parameter exceeds the predetermined threshold (Kusens [0013] At step F1 e, the computerized monitoring system will monitor the length of time that the configurable and specific segments of the individual's body remain in the fall zone. If those body segments remain in the fall zone for greater than a specified time period (ex. 3 seconds), then a notification is electronically sent by the computerized communication system to the caregivers as shown in step F1 f). 

As to claim 8, Kusens discloses an assistance management system ([0009]
FIG. 1) comprising : a processor; and a memory in communication with the processor, the memory containing program instructions that, when executed by the processor, are configured to cause the processor to perform a method ([0004] Non-limiting definitions that will be used in describing certain embodiments of the disclosure include: ...  computerized monitoring system, ... computerized communication system, ... centralized monitoring station), the method comprising: determining an assistance-initiating characteristic corresponding to a user, wherein determining the assistance-initiating characteristic is based, at least in part, on a user action by the user ([0010] At step F1d, if the computerized monitoring system detects a fall based on configurable and specific segments of an individual's body entering a defined fall zone); and 
generating an adaptation corresponding to the assistance-initiating characteristic ([0013] At step F1e, the computerized monitoring system will monitor the length of time that the configurable and specific segments of the individual's body remain in the fall zone. If those body segments remain in the fall zone for greater than a specified time period (ex. 3 seconds), then a notification is electronically sent by the computerized communication system to the caregivers as shown in step F1f), wherein generating the adaptation includes automatically adjusting an adaptable device ([0004] A computer system programmed to facilitate System communication between the patient and the computerized monitoring system in the event a fall is detected. This system may include but is not limited to amplified speakers, microphones, lights, monitors, computer terminals, mobile phones, and or other technologies to allow for the electronic communication to take place. The computerized communication system will preferably be located within the room of the patient being monitored, but certain components of the system are mobile by their nature (i.e., mobile phones, pagers, computers) and can also be located at any location.
[0012] A record can also be electronically entered in a database to record the incident. ... the computerized monitoring system can be programmed to automatically begin, or manually restarted to begin, ...). 
Kusens fails to directly disclose generating the adaptation further comprises automatically switching the adaptable device from a touch-controlled mode of operation to a voice-controlled mode of operation.
 However, in a related field of endeavor, Konig discloses a control system and an adaptation method wherein the adaptation further comprises automatically switching the adaptable device from a touch-controlled mode of operation to a voice-controlled mode of operation ([0013-0017] FIG. 1 is a control system configured to receive audio input.
FIG. 2 is a control system configured to receive haptic input.
FIG. 3 is a flow diagram of an exemplary method of inputting data.
FIG. 4 is a flow diagram of an exemplary input channel selection.
FIG. 5 is a second flow diagram of an alternate channel selection
[0045] The method receives inputs in the form of data, information and commands via a haptic input channel 5 or audio input channel 7. Both of the input channels 5 and 7 are connected to a switch 13 that allows for the switching from one input mode to another at any time. The switching may be initiated by the user or by the control system 1. ... The control system 1 automatically switches to the other input channel without the need to restate a command). 
It would have been obvious to one of ordinary skill in the art to apply Konig's automatic input device switching adaptation method into Kusens’ assistance management system, “to provide input in an easy, flexible and user-friendly way, whereby unintentional handling errors are reduced”, as revealed by Konig in [0062]. 
 
As to claim 9, Kusens, Konig disclose the assistance management system of claim 8, further comprises: obtaining one or more images of the user performing the user action; and wherein determining the assistance-initiating characteristic is based, at least in part, on the one or more images (Kusens [0010] ... The computerized monitoring system receives the raw data from the camera sensor and makes the determination of a fall based on such data). 

As to claim 10, Kusens, Konig disclose the assistance management system of claim 9, wherein the method further comprises: analyzing the one or more images to identify data features included in the one or more images; and determining the assistance-initiating characteristic among the data features (Kusens [0013] At step F1 e, the computerized monitoring system will monitor the length of time that the configurable and specific segments of the individual's body remain in the fall zone. If those body segments remain in the fall zone for greater than a specified time period (ex. 3 seconds), then a notification is electronically sent by the computerized communication system to the caregivers as shown in step F1 f). 

Claims 6, 11 and 21-24 are rejected under 103 as being unpatentable over Kusens; and Konig as applied to claims 1 and 8 above, and further in view of Chakravarthula; Hari et el (US 20130057553 A1)
As to claim 6, Kusens, Konig disclose the method of claim 1. 
Kusens and Konig fail to directly disclose generating the adaptation further comprises automatically changing a size of text displayed on the adaptable device. 
 However, in a related field of endeavor, Chakravarthula discloses a method and system that uses a smart display wherein generating the adaptation further comprises automatically changing a size of text displayed on the adaptable device ([0039] ... In another embodiment, the font size or icon size can be adjusted based on the detected distance of the user from the display).
It would have been obvious to one of ordinary skill in the art to apply Chakravarthula's automatic text size adjustment into Kusens’ modified assistance management system, “to improve the computing or television experience” of a user, as revealed by Chakravarthula in [0007]. 

As to claim 11, Kusens, Konig disclose the system of claim 8. 
Kusens and Konig fail to directly disclose the method further comprises: obtaining a parameter of the assistance-initiating characteristic; determining that the parameter exceeds a predetermined threshold; and generating the adaptation in response to determining that the parameter exceeds the predetermined threshold.
 However, in a related field of endeavor, Chakravarthula discloses a method and system wherein the method further comprises: obtaining a parameter of the assistance-initiating characteristic ([0011] In some embodiments, the user parameter is a distance from the user to the electronic display); determining that the parameter exceeds a predetermined threshold; and generating the adaptation in response to determining that the parameter exceeds the predetermined threshold ([0012]
In one embodiment, the font size is increased when the distance is greater than an optimal distance). 
It would have been obvious to one of ordinary skill in the art to apply Chakravarthula's automatic response adaptation into Kusens’ modified assistance management system, “to improve the computing or television experience” of a user, as revealed by Chakravarthula in [0007]. 

As to claims 21 and 23, Kusens, Konig disclose the method of claims 1 and 8, respectively, wherein the adaptable device comprises a kiosk (Please see 35 USC § 112(b) rejection above. To proceed with prosecution, claimed “kiosk” has been interpreted as “adaptable device”). 
Kusens, Konig fail to directly disclose the method comprises: obtaining a first distance between the user and the kiosk; determining that the first distance exceeds a predetermined threshold; and generating the adaptation in response to determining that the first distance exceeds the predetermined threshold. 
However, in a related field of endeavor, Chakravarthula discloses a method and system that uses a smart display wherein the method further comprises: obtaining a first distance between the user and the kiosk; determining that the first distance exceeds a predetermined threshold; and generating the adaptation in response to determining that the first distance exceeds the predetermined threshold ([0011-12] In some embodiments, the user parameter is a distance from the user to the electronic display. In one embodiment, the font size is increased when the distance is greater than an optimal distance). 
It would have been obvious to one of ordinary skill in the art to apply Chakravarthula's adaptation response to distance into Kusens’ modified assistance management system, “to improve the computing or television experience” of a user, as revealed by Chakravarthula in [0007]. 

As to claims 22 and 24, Kusens, Konig disclose the method of claims 21 and 23, respectively, wherein obtaining the first distance comprises obtaining a second distance between the user's face and a display of the kiosk ([0048] Distance can be easily determined with the use of an IR sensor or ultrasound sensor. In other embodiments, an image of the user can be taken with a camera, and the distance of the user can be determined by comparing the relative size of the detected face to the size of detected features on the face, such as the eyes, the nose, the lips, etc. In another embodiment, the relative spacing of features on the face can be compared to the detected size of the face to determine the distance of the user from the sensors) 

Claim 25 is rejected under 103 as being unpatentable over Burnham; Andrew D. (US 20170215208 A1) in view of Kusens
As to claim 25, Burnham discloses a computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor to perform a method (Burnham Fig. 1[0026] ). 
Burnham fails to directly disclose the method comprising: determining an assistance-initiating characteristic corresponding to a user, wherein determining the assistance-initiating characteristic is based, at least in part, on a user action by the user. 
However, in a related field of endeavor, Kusens discloses a computer system and method, wherein the method comprising: determining an assistance-initiating characteristic corresponding to a user, wherein determining the assistance-initiating characteristic is based, at least in part, on a user action by the user ([0010] At step F1d, if the computerized monitoring system detects a fall based on configurable and specific segments of an individual's body entering a defined fall zone)
the user action corresponding to an interaction between the user and a kiosk; 
generating, in response to determining the assistance-initiating characteristic, an adaptation comprising automatically adjusting the kiosk, wherein generating the adaptation further comprises automatically switching the kiosk from a voice-controlled mode of operation to a touch-controlled mode of operation, such that: 
the voice-controlled mode of operation is inactive, and the kiosk is configured to accept touch-screen commands in place of voice commands  (the preceding limitation is rejected as explained in 35 USC § 112(b) rejection above). 
It would have been obvious to one of ordinary skill in the art to apply Kusens' user adaptation response to Burnham’s program product, to allow “caregivers, central monitoring companies, and other persons to monitor disabled, elderly, or other high-risk individuals and obtain automatic notification”, as revealed by Kusens in [0003]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873.  The examiner can normally be reached on 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WING H CHOW/Examiner, Art Unit 2621